MEMORANDUM DECISION
                                                                     Feb 26 2015, 9:11 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jill M. Acklin                                            Gregory F. Zoeller
McGrath, LLC                                              Attorney General of Indiana
Carmel, Indiana
                                                          Richard C. Webster
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Brandy L. Lawson,                                         February 26, 2015

Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          29A05-1408-CR-366
        v.                                                Appeal from the Hamilton Superior
                                                          Court
                                                          Cause No. 29D04-1311-FD-9144
State of Indiana,
Appellee-Plaintiff.                                       The Honorable J. Richard Campbell,
                                                          Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A05-1408-CR-366 | February 26, 2015     Page 1 of 6
                                             Case Summary
[1]   Brandy Lawson appeals her sentence for Class D felony resisting law

      enforcement. We affirm.


                                                     Issue
[2]   Lawson raises one issue, which we restate as whether her sentence is

      inappropriate under Indiana Appellate Rule 7(B).


                                                     Facts
[3]   On the evening of November 5, 2013, police officers with the Carmel Police

      Department responding to a complaint of a suspicious vehicle attempted to stop

      Lawson. Lawson failed to stop and sped away, disregarding stop signs,

      speeding through residential areas, and ultimately driving over stop sticks.

      When she finally stopped her vehicle, Lawson fled on foot, but she was soon

      apprehended.


[4]   The State charged her with Class D felony resisting law enforcement, Class A

      misdemeanor resisting law enforcement, Class A misdemeanor driving while

      suspended, and Class B misdemeanor reckless driving. Lawson pled guilty to

      Class D felony resisting law enforcement, and the State dismissed the remaining

      charges. At the sentencing hearing, Lawson blamed her activities on the night

      at issue on a diabetic condition and requested alternate misdemeanor

      sentencing. The trial court found no mitigators and found Lawson’s minimal

      criminal history as a slight aggravator. The trial court sentenced Lawson to 730


      Court of Appeals of Indiana | Memorandum Decision 29A05-1408-CR-366 | February 26, 2015   Page 2 of 6
      days in the Department of Correction with 365 days executed and 365 days

      suspended to probation. Lawson now appeals.


                                                  Analysis
[5]   Lawson argues that her sentence is inappropriate under Indiana Appellate Rule

      7(B). She requests that we revise her sentence to no more than one year and

      enter her conviction as a misdemeanor.


[6]   Appellate Rule 7(B) provides that we may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, we find that the

      sentence is inappropriate in light of the nature of the offenses and the character

      of the offender. When considering whether a sentence is inappropriate, we

      need not be “extremely” deferential to a trial court’s sentencing decision.

      Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). Still, we must

      give due consideration to that decision. Id. We also understand and recognize

      the unique perspective a trial court brings to its sentencing decisions. Id. Under

      this rule, the burden is on the defendant to persuade the appellate court that his

      or her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006).


[7]   The principal role of Rule 7(B) review “should be to attempt to leaven the

      outliers, and identify some guiding principles for trial courts and those charged

      with improvement of the sentencing statutes, but not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). We “should focus on the forest—the aggregate sentence—rather than

      Court of Appeals of Indiana | Memorandum Decision 29A05-1408-CR-366 | February 26, 2015   Page 3 of 6
      the trees—consecutive or concurrent, number of counts, or length of the

      sentence on any individual count.” Id. When reviewing the appropriateness of

      a sentence under Rule 7(B), we may consider all aspects of the penal

      consequences imposed by the trial court in sentencing the defendant, including

      whether a portion of the sentence was suspended. Davidson v. State, 926 N.E.2d
1023, 1025 (Ind. 2010).


[8]   The nature of the offense is that Lawson fled in a high speed chase through

      residential areas, running stop signs, and ultimately running over stop sticks.

      She then fled on foot and was apprehended. Although Lawson claimed at the

      sentencing hearing that her behavior was caused by a diabetic condition, the

      trial court did not find that explanation credible or supported by the record.

      The trial court stated:

              You’ve explained to us today and in the pre sentence investigation
              report this, with all due respect, story about your blood sugar. I’m not
              convinced as to that excuse and for these reasons. In the probable
              cause affidavit by Officer Thomas it was indicated that when you
              [were] stopped by Lieutenant Keith you stated that you knew, you got
              scared because you knew your license was suspended and you tried to
              get away. Also, (inaudible) with the allegation that you had low blood
              sugar was when you were finally stopped you fled the vehicle and ran
              off on foot. You didn’t remain in the vehicle. You go through stop
              sticks. And Ma’am, this is how people die. This was a fairly—It
              wasn’t late in the evening, about 8:30. You posed a grave risk to
              yourself, law enforcement and the community at large.
              I’m not quite sure what is going on with you, Ma’am, but again I’m
              not—Maybe there is an issue with diabetes but it is simply
              unsubstantiated at this time and again is inconsistent with the
              evidence. We have here also in the Carmel Police Report, which is
              part of the pre sentence investigation report, when you were stopped.
              The Carmel Police Department Paramedics, they reviewed you, they
      Court of Appeals of Indiana | Memorandum Decision 29A05-1408-CR-366 | February 26, 2015   Page 4 of 6
               looked at you, they released you. . . . But you continued to do the
               field sobriety tests and cooperate with the police officers. There was
               some alcohol in your system, not a great deal. But I simply don’t
               believe and looking at your driving record I don’t believe you have
               taken any kind of responsibility for this action and the gravity of this
               case. . . . You have not listened to me. You have not listened to
               anyone and you’ve not taken any responsibility for your actions
               whatsoever. You darn near could have killed someone. . . . I don’t
               think saying sorry cuts it because I do not believe you madame. And I
               do not believe your story.
       Tr. pp. 30-31.


[9]    A review of the character of the offender reveals that Lawson has a June 2013

       conviction for Class A misdemeanor driving while suspended. She pled guilty

       to that offense and received a 365-day suspended sentence. Lawson argues that

       her criminal history is minimal, that she had been employed, and that she had

       been attending nursing school.


[10]   We recognize Lawson’s minimal criminal history. However, the trial court

       found that Lawson’s explanation was not credible and that she had not

       accepted responsibility for her actions. Further, we note that she had just

       recently been sentenced for driving while suspended and was given leniency in

       that case. Given the circumstances, we cannot say Lawson was entitled to

       alternate misdemeanor sentencing or that the sentence imposed was

       inappropriate.


                                                 Conclusion
[11]   We cannot say that the sentence imposed by the trial court was inappropriate in

       light of the nature of the offense and the character of the offender. We affirm.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1408-CR-366 | February 26, 2015   Page 5 of 6
[12]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A05-1408-CR-366 | February 26, 2015   Page 6 of 6